
	

113 S482 IS: Health Insurance Rate Review Act
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 482
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mrs. Feinstein (for
			 herself, Mrs. Boxer,
			 Mr. Lautenberg, Mr. Sanders, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide
		  protections for consumers against excessive, unjustified, or unfairly
		  discriminatory increases in premium rates.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Health Insurance Rate Review
			 Act.
		2.Protection of
			 consumers from excessive, unjustified, or unfairly discriminatory
			 rates
			(a)Protection from
			 excessive, unjustified, or unfairly discriminatory ratesThe first section 2794 of the Public Health
			 Service Act (42 U.S.C. 300gg–94), as added by section 1003 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), is amended by adding
			 at the end the following new subsection:
				
					(e)Protection from
				excessive, unjustified, or unfairly discriminatory rates
						(1)Authority of
				StatesNothing in this
				section shall be construed to prohibit a State from imposing requirements
				(including requirements relating to rate review standards and procedures and
				information reporting) on health insurance issuers with respect to rates that
				are in addition to the requirements of this section and are more protective of
				consumers than such requirements.
						(2)Consultation in
				rate review processIn
				carrying out this section, the Secretary shall consult with the National
				Association of Insurance Commissioners and consumer groups.
						(3)Determination of
				who conducts reviews for each StateThe Secretary shall determine, after the
				date of enactment of this section and periodically thereafter, the
				following:
							(A)In which markets in each State the State
				insurance commissioner or relevant State regulator shall undertake the
				corrective actions under
				paragraph (4), as a condition of the State
				receiving the grant in subsection (c), based on the Secretary’s determination
				that the State regulator is adequately undertaking and utilizing such actions
				in that market.
							(B)In which markets in each State the
				Secretary shall undertake the corrective actions under
				paragraph (4), in cooperation with the
				relevant State insurance commissioner or State regulator, based on the
				Secretary’s determination that the State is not adequately undertaking and
				utilizing such actions in that market.
							(4)Corrective
				action for excessive, unjustified, or unfairly discriminatory
				ratesIn accordance with the
				process established under this section, the Secretary or the relevant State
				insurance commissioner or State regulator shall take corrective actions to
				ensure that any excessive, unjustified, or unfairly discriminatory rates are
				corrected prior to implementation, or as soon as possible thereafter, through
				mechanisms such as—
							(A)denying
				rates;
							(B)modifying rates; or
							(C)requiring rebates
				to consumers.
							(5)NoncomplianceFailure
				to comply with any corrective action taken by the Secretary under this
				subsection may result in the application of civil monetary penalties and, if
				the Secretary determines appropriate, make the plan involved ineligible for
				classification as a Qualified Health
				Plan.
						.
			(b)Clarification of
			 Regulatory AuthoritySuch
			 section is further amended—
				(1)in subsection
			 (a)—
					(A)in the heading, by
			 striking premium and inserting
			 rate;
					(B)in paragraph (1),
			 by striking unreasonable increases in premiums and inserting
			 potentially excessive, unjustified, or unfairly discriminatory rates,
			 including premiums,; and
					(C)in paragraph
			 (2)—
						(i)by
			 striking an unreasonable premium increase and inserting a
			 potentially excessive, unjustified, or unfairly discriminatory
			 rate;
						(ii)by
			 striking the increase and inserting the rate;
			 and
						(iii)by
			 striking such increases and inserting such
			 rates;
						(2)in subsection
			 (b)—
					(A)by striking
			 premium increases each place it appears and inserting
			 rates; and
					(B)in paragraph
			 (2)(B), by striking premium and inserting rate;
			 and
					(3)in subsection
			 (c)(1)—
					(A)in the heading, by
			 striking Premium and inserting
			 Rate;
					(B)by inserting
			 that satisfy the condition under subsection (e)(3)(A) after
			 award grants to States; and
					(C)in subparagraph
			 (A), by striking premium increases and inserting
			 rates.
					(c)Conforming
			 amendmentTitle XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.) is amended—
				(1)in section 2723 (42 U.S.C. 300gg–22), as
			 redesignated by the Patient Protection and Affordable Care Act—
					(A)in subsection
			 (a)—
						(i)in paragraph (1),
			 by inserting and section 2794 after this part;
			 and
						(ii)in paragraph (2),
			 by inserting or section 2794 after this part;
			 and
						(B)in subsection
			 (b)—
						(i)in paragraph (1),
			 by inserting and section 2794 after this part;
			 and
						(ii)in paragraph
			 (2)—
							(I)in subparagraph
			 (A), by inserting or section 2794 that is after this
			 part; and
							(II)in subparagraph (C)(ii), by inserting
			 or section 2794 after this part; and
							(2)in section 2761 (42 U.S.C.
			 300gg–61)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by inserting and section 2794 after this
			 part; and
						(ii)in
			 paragraph (2)—
							(I)by inserting
			 or section 2794 after set forth in this part;
			 and
							(II)by inserting
			 and section 2794 after the requirements of this
			 part; and
							(B)in subsection
			 (b)—
						(i)by
			 inserting and section 2794 after this part;
			 and
						(ii)by
			 inserting and section 2794 after part A.
						(d)Applicability to
			 grandfathered plansSection 1251(a)(4)(A) of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), as added by section
			 2301 of the Health Care and Education Reconciliation Act of 2010 (Public Law
			 111–152), is amended by adding at the end the following:
				
					(v)Section 2794 (relating to reasonableness of
				rates with respect to health insurance
				coverage).
					.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act, such sums as may be necessary.
			(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act and shall be implemented with respect to health
			 plans beginning not later than January 1, 2014.
			
